DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 7/01/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
6.          Claims 1-20 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of identifying whether a channel forecast value is valid, the channel forecast value being acquired based on applying a learning algorithm to an input comprising channel values estimated based on first reference signals (RSs) received from a base station, transmitting, to the base station, an RS request message for requesting an update of the learning algorithm, based on the determining that the channel forecast value is invalid, generating an updated learning algorithm based on channel values estimated from received second RSs, and transmitting channel forecast information acquired based on the updated learning algorithm to the base station.

For Applicant’s consideration is the following, pertinent prior art of record:
     Of particular relevance is US PGPub 2020/0106581 A1 to Nammi et al. (hereinafter “Nammi”). Nammi is similarly concerned with mmWave spectrum performance and improving spectral efficiencies in 5G (MIMO) communication technologies (Nammi: [0003-0004], [0030-0031]). And, although Nammi calculates channel estimations for a resource block based on reference signal densities, or information for adapting reference signal densities, and further can calculate channel estimations with respect to a next (future) resource block (Nammi: [0036-0038], [0040-0048], [0067-0080]), Nammi 
     However, applying machine learning, or artificial intelligence, is not new or novel in the presence of US PGPub 2021/0385666 A1 to Ramiro Moreno et al. (hereinafter “Moreno”). Moreno is similarly concerned with increasing spectral efficiencies in MIMO-based technologies (Moreno: [0007-0008]). Moreno applies machine learning (a deep neural network model, DNN) for determining an eligible MIMO cell, wherein “eligibility can be based on a forecast of expected channel rank distribution when implementing an advanced antenna system in a certain location, or when enhancing to a system with higher number of antennas, compared to the associated financial cost that the deployment implies” (Moreno: [0072-0083], [0089], [0114-0124]). However, even at the inclusion of reference signal measurements to the machine learning model, Moreno is silent with respect to validating a channel forecast value (equated to a matrix of resource elements, or channel coefficients, for a subsequent time interval) based on an updated learning algorithm generated according to channel values estimated from received second RSs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0106502 A1 to Wang et al. at [0015], [0020], [0054-0057], [0108];
US PGPub 2017/0367105 A1 to Kim et al. at [0003-0004], [0022], [00113-0115], [00121-0122], [0132], [0168-0171], [0193];
US PGPub 2016/0113010 A1 to Asplund et al. at [0004].

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 3, 2022